Title: From Alexander Hamilton to George Washington, 13 December 1790
From: Hamilton, Alexander
To: Washington, George


Treasury Departmt. Decr. 13th. 1790.
Sir
I have the honor to transmit herewith the copy of a report intended to be presented to the House of representatives on the subject of a National Bank.
This communication would have been earlier made if it had been in my power, but it has been impossible for me to prepare it sooner.
With the most perfect respect   I have the honor to be   Sir, Your most Obedient & most humble Servant
Alexander HamiltonSecy. of the Treasury
